DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed May 1, 2020. Claims 1-3 are presently pending and are presented for examination. A Terminal Disclaimer to obviate a provisional Double Patenting Rejection over a pending reference application has been filed and approved on 04/13/2021.

Continuation-In-Part Application
4.	This application is a continuation-in-part (“CIP”) application of U.S. App# 16/274,242. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (a) receiving a request comprising the at least one place; (b) computing the at least two descriptions of travel; (c) responding to the request with information obtained using the at least two descriptions of travel; the method characterized by: (d) determining a derived description of travel using the at least two descriptions of travel between: i. a plurality of different places included in the at least one place, and a site included in the at least one site but not included in the plurality of different places, or ii. a plurality of different sites included in at least one site, and a place included in the at least one place but not included in the plurality of different sites wherein the information includes  the derived description of travel.
1 of (a) receiving a request comprising the at least one place; (b) computing the at least two descriptions of travel; (c) responding to the request with information obtained using the at least two descriptions of travel; the method characterized by: (d) determining a derived description of travel using the at least two descriptions of travel between: i. a plurality of different places included in the at least one place, and a site included in the at least one site but not included in the plurality of different places, or ii. a plurality of different sites included in at least one site, and a place included in the at least one place but not included in the plurality of different sites wherein the information includes the derived description of travel, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, (elements a-d) in the context of this claim encompasses the user mentally thinking about at least two routes from a location to a destination in terms of travel distance and points in the trajectory. Similarly, the limitation of “computing the at least two descriptions of travel”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine two routes within a transportation system. For example, the context of this claim encompasses the user thinking about the best travel mode to travel to a destination. In other words, a person can think whether is faster to use subway or bus depending on how many stations or stops the vehicles have to stop before arriving to a final destination.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, thus the claim is not patent eligible. Further, claims 2-3 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a computer system/apparatus which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

8.	Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

9.	Claim 1 recites “(b) computing the at least two descriptions of travel; (c) responding to the request with information obtained using the at least two descriptions of travel; (d) determining a derived description of travel using the at least two descriptions of travel”. There is no description in the original specification filed 14 June 2020 of how to perform the above steps. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to perform steps b-d, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2 and 3 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




11.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 1 recites “(b) computing the at least two descriptions of travel; (c) responding to the request with information obtained using the at least two descriptions of travel; (d) determining a derived description of travel using the at least two descriptions of travel”. It is unclear how the above steps are performed. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to perform steps b-d. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2 and 3 contain similar limitations so they are rejected for similar reasons.
13.	Claim 1 recites “the at least one site and at least one place within a transportation system”. It is unclear what the at least one site and at least one place within a transportation system are. There seems to be no difference between these two elements when searching/comparing computation. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how these two elements differ when performing the functions of searching/comparing. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
2 and 3 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1-3 are rejected under 35 U.S.C 103 as being unpatentable over Hajj et al, US Patent 10,533,865, in view of Joerg et al. US Patent 6,480,785, hereinafter referred to as Hajj and Joerg, respectively.

Regarding claim 1, Hajj discloses a method for searching or comparing at least one site using at least two descriptions of travel between the at least one site and at least one place within a transportation system (See at least Col 6, lines 18-28, “allow a user to browse a map of a locality and to perform searches for map locations based on addresses, names (e.g., people, businesses, etc.) or other search parameters. The map application of some such embodiments also has a navigation mode that includes a driving navigation mode to provide driving navigation directions, a walking navigation mode to provide walking navigation directions, and a transit navigation mode to provide transit navigation directions”), the method comprising: 
(a) receiving a request comprising the at least one place (See at least Col 1, lines 44-55, “upon receiving a request to display a route in transit mode, identifies one or more transit routes between two locations and displays the best possible transit route among the identified routes to the user”), (The examiner notes that the at least one place is equivalent to any point); 
(b) computing the at least two descriptions of travel (See at least Col 2, lines 4-11, “the map application identifies one or more transit routes that use one or more transit vehicles of one or more transit systems in some embodiments. The identified transit routes may also include one or more pedestrian routes that are between the different transit legs, between the starting location and the first transit leg, and between the last transit leg and the destination location”), (See at least Col 19, lines 33-41, “a transit navigation presentation provides navigation instructions that specify navigation maneuvers that use one or more transit vehicles ( e.g., buses, rapid-transit train vehicles, commuter-rail vehicles, long-distance train vehicles, ferries, etc.) as the device traverses a transit route from a starting location to a destination location. The transit navigation presentation in some embodiments also includes walking instructions that provide directions to transit stations or from transit stations”), (The examiner notes that a description of travel is equivalent to navigation instructions using multiple routes or transit vehicles);
(c) responding to the request with information obtained using the at least two descriptions of travel (See at least Col 16, lines 1-10, “the map application of some embodiments also displays additional information about each leg 365 of the route next to the leg. For example, the information next to the first leg 365 of the illustrated example, provides the passenger with the number of bus stops (1 bus stop), the distance that should be traveled by the bus 56 (0.4 miles), and the estimated time of travel (5 minutes).”), (The examiner notes that responding to a request is equivalent to generate a display with the information requested);
The method characterized by:

i. a plurality of different places included in the at least one place (See at least Col 4, lines 43-47, “In some embodiments, the map application determines whether any of the transit legs of a selected transit route is replaceable by a second different route that is travelled by one or more other transit vehicles. In some embodiments a transit leg is replaceable by a second route”), (See at least Col 4, lines 58-65, “in other embodiments the transit vehicles are of different types ( e.g., the transit leg is traveled by a bus, while the second route is traveled by a subway train). When the map application of some embodiments determines that a transit leg of a transit route can be replaced with other routes, the map application displays the other routes to the user along with the same navigation instruction that is associated with the transit leg”), (The examiner also notes that determining a derived description of travel using the at least two descriptions of travel is conventional and well known in the art. For example, there could be two description of travel from one origin to one destination that could share common places and site but are not exclusive to one particular segment or description of travel.), or
ii. a plurality of different sites included in at least one site, and a place included in the at least one place but not included in the plurality of different sites wherein the information includes  the derived description of travel (See at least Col 4, lines 52-56, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby a specified starting location ( e.g., the current location of the device) to locations near the specified destination”), (See at least Col 12, lines 49-53, “to identify the transit routes, the application of some embodiments examines trips that one or more transit vehicles of one or more transit systems make from locations nearby the current device's location to locations near the specified destination”).
Hajj fails to explicitly disclose a site included in the at least one site but not included in the plurality of different places.
However, Joerg teaches a site included in the at least one site but not included in the plurality of different places (See at least Col 2, lines 56-57, “As used herein, a "node" is defined as any uniquely specified location where traversable pathways coincide”), (See at least Col 8, lines 38-63, “the computation module is further adapted to exclude a subset of the edges in E from consideration by the algorithm, thereby making the determination of the route more efficient…All of the nodes outside this corridor area are then excluded from consideration by the algorithm…Therefore, the algorithm does not explore a possible route when a portion of the possible route falls outside the corridor area”), (The examiner note that a site/place is equivalent to a node. Further, he examiner notes that a site included in the at least one site but not included in the plurality of different places is equivalent to a node excluded from consideration to generate or be part of a route. It is conventional and well known in the art to exclude sites that are not efficient in generating an optimal route to a destination. Further, it would be obvious for a person of ordinary skill in the art to ignore or exclude nodes that are not part of an optimal route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for searching or comparing at least one site using at least two descriptions of travel between the at least one site and at least one place within a transportation system of Hajj and include a site included in the at least one site but not included in the plurality of different places as taught by Joerg because it would allow the 

Regarding claim 2, Hajj discloses the method of Claim 1, wherein the determining of the derived description of travel comprises: 
(a) calculating a minimum across a plurality of lengths of travel included in at least two descriptions of travel (See at least Col 11, lines 20-24, “a transit route that starts or ends with a transit maneuver that requires a transit vehicle change or a walking portion with a minimum threshold distance in a transit route”), (The examiner notes it is conventional and well know in the art to use Dijkstra's algorithm or the Bellman-Ford algorithm to calculate a minimum across a plurality of lengths of travel); 
(c) calculating a difference between a first length of travel having an endpoint that is a first site and a second length of travel having an endpoint that is a second site, wherein the two sites are included in the plurality of different sites, and wherein one of the two sites is further included in the request (See at least Col 1, lines 48-57, “the application of some embodiments examines different transit legs that one or more transit vehicles of one or more transit systems travel from locations near a specified starting location ( e.g., the current location of the device) to locations near a specified destination. In some embodiments, each transit leg of a transit route includes a section of the transit route that is travelled by a transit vehicle of a transit line. A transit leg may also include a walking distance that is more than a threshold distance”), (The examiner notes that a first length of travel having an endpoint that is a first site and a second length of travel having an endpoint that is a second site is equivalent to different transit legs that one or more transit vehicles of one or more transit systems travel from locations near a specified starting location ( e.g., the current location of the device) to locations near a specified destination).
Hajj fails to explicitly disclose (b) calculating a weighted sum of a plurality of lengths of travel included in the at least two descriptions of travel, using numeric weights further included in the request.
However, Joerg teaches (b) calculating a weighted sum of a plurality of lengths of travel included in the at least two descriptions of travel, using numeric weights further included in the request (See at least Col 7, lines 32-41, “the route is a minimum cost route of a plurality of possible routes between the source location and the destination location…An algorithm in which the streets can be weighted to account for such costs, such as Dijkstra's algorithm or the Bellman-Ford algorithm, can be used to determine such a minimum cost route”), (See at least Col 8, lines 27-37, “when the graph representation is weighted, minimum cost means a minimum sum of the costs associated with each edge along the sequence of streets, so that the resulting path presents the minimum cost to the traveler. Exemplary shortest-path algorithms that can be used to manipulate a weighted graph representation are Dijkstra's algorithm or the Bellman-Ford algorithm”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for searching or comparing at least one site using at least two descriptions of travel between the at least one site and at least one place within a transportation system of Hajj and include (b) calculating a weighted sum of a plurality of lengths of travel included in the at least two descriptions of travel, using numeric weights further included in the request as taught by Joerg because it would allow the method to 

Regarding claim 3, Hajj discloses the method of Claim 1, wherein a site included in the at least one site is: (a) a real estate property, (b) a work location, (c) a school, (d) a shop, or (e) a restaurant (See at least Col 7, lines 43-48, “the map application can be selected by requesting for a route from the current location of the user to a searched destination. The application then displays a route that is travelled by a combination of two different transit vehicles ( of two different types) between the current location of the user and the searched destination”), (The examiner notes that (a) a real estate property, (b) a work location, (c) a school, (d) a shop, or (e) a restaurant are all equivalent to a current location, a destination of travel, or any point/node within or outside the travel route that is part of a map application as known in the art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665